PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/116,142
Filing Date: 9 Dec 2020
Appellant(s): Robert Bosch GmbH



__________________
Michael L. Roby
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/15/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument 1 - D. The proposed combination fails to arrive at receiving, at the server, a message indicating a correction to the metadata received by a particular monitoring device.
Kadar in view of Hodge, Lepp, and Park fails to teach “receiving, at the server, from the
at least one remote computing device, a message indicating a correction to the respective
metadata received by a first monitoring device of the plurality of monitoring devices.”
Particularly, as best understood, the Office acknowledges that Kadar, Hodge, and Lepp fail to
teach at these features and, instead, relies on the disclosures of Park to arrive at this feature. Id. at pg. 6. However, even in view of Park, the proposed combination fails to arrive at these features.
Park discloses an update system 100, which may be included in a vehicle 1, having a
controller 140. Park at par. 0037, 0039. FIG. 4 illustrates an updating process in which, at step
$110, the controller 140 transmits an update request signal to a server 200. Id. at par. 0110, 0112. At steps S120 and S140, the server 200 transmits metadata to the update system 100 of the vehicle 1. Id. at par. 0113 and 0144. At steps $130 and S150, the controller 140 verifies the
metadata. Id. at par. 0138 and 0152. If the controller 140 determines that data is compromised
while verifying metadata, the controller 140 may stop the updating process. Id. at par. 0168.
When the updating process is stopped, the controller 140 may notify the server 200 about this.
Id. at par. 0170.
As best understood, the Office considers the update system 100, which includes the
controller 140, to be analogous to the “first monitoring device” of the claims. Office Action at pg. 6. By implication, the server 200 should be considered analogous to the “server” of the claims.
i. The message from the controller 140 to the server 200 does not include a
correction to the compromised metadata.
The Office states that “[t]he correction message is the controller 140 notifying the server about the updating processing being stopped due to the metadata not matching.” Office Action at pg. 6. Thus, as best understood, the Office considers this message from the controller 140 to be analogous to the “message indicating a correction to the respective metadata” in the claims. Id.
However, the message from the controller 140 does not include a correction to the
compromised metadata. Particularly, a “correction” is a change made to something in order to
correct or improve it, or the action of making such a change. Cambridge Dictionary‘. The
message from the controller 140 notifying the server about the updating process being stopped
clearly does not indicate any change to the compromised metadata that corrects or improves the compromised metadata. Instead, the message from the controller 140 merely notifies the server that the updating process was stopped because the metadata was determined to be compromised.
ii. A subsequent message including updated metadata cannot reasonably be
considered the message indicating a correction.
The Office further states that “The correction is receiving updated metadata that is
verified.” Office Action at pg. 6. Thus, as best understood, the Office might alternatively consider some subsequent message from the server 200 to the controller 140, received after stopping the updating process, that includes uncompromised and verifiable (or “updated”’) metadata to be analogous to the “message indicating a correction to the respective metadata” in the claims. Id.
However, a subsequent message including such updated metadata cannot reasonably be considered the “message indicating a correction” because it is not received by the server 200. Particularly, claim 1 requires that the “message indicating a correction” be received by the
server. However, Park clearly teaches that the server 200 transmits metadata to the update system 100 of the vehicle 1. Park at par. 0118. Accordingly, a subsequent message including such updated metadata cannot reasonably be considered analogous to the “message indicating a correction.”
iii. Park fails to render it obvious to receive, at the server, a message indicating a
correction to the metadata received by a particular monitoring device.
Even if Kadar is further modified so that the monitoring device can perform the update
process disclosed in Park, the resulting combination is not one which the server receives a
correction to metadata from a remote computing device. Particularly, as discussed above, the
message from the controller 140 to the server 200 does not include a correction to the
compromised metadata. Moreover, any subsequent message including such updated metadata
cannot reasonably be considered analogous to the “message indicating a correction” because it is not received by the server 200. Thus, Park clearly fails to teach, suggest, or otherwise render it obvious to receive, at the server, a message indicating a “correction” to metadata (e.g., a
correction to the billboard viewing metadata of Hodges) that was previously determined by the
monitoring device (e.g., the mobile vehicle-mounted client device of Hodge or the DoD clients
105 of Kadar).
Examiner’s Response: Appellant argues that the combination of Kadar modified by Hodge, Lepp, and Park fails to teach “receiving, at the server, from the at least one remote computing device, a message indicating a correction to the respective metadata received by a first monitoring device of the plurality of monitoring devices.”
The examiner respectfully disagrees.
In response to applicant's argument that the proposed combination fails to arrive at “receiving, at the server, from the at least one remote computing device, a message indicating a correction to the respective metadata received by a first monitoring device of the plurality of monitoring devices”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the claim limitation, “receiving, at the server, from the at least one remote computing device, a message indicating a correction to the respective metadata received by a first monitoring device of the plurality of monitoring devices”,
Kadar is relied upon to teach plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29).
The monitoring devices are the mobile agents.
Lepp is further relied upon to teach providing access to the respective metadata by at least one remote computing device (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78;).
The remote computing device is the cloud proxy 302.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar and Hodge with the proxy of Lepp because it allows for users to decide which aspects of a vehicle are accessible by external entities (Lepp; par 66), thereby improving privacy and security.
Park is even further relied upon to teach further comprising: receiving, at the server, a message indicating a correction to the respective metadata received by a first monitoring device (Fig. 4, elements {S140, S150, S160}, par 168-171; Fig. 1, elements {100, 140}, par 37).
The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140.
Paragraphs 168-171 of Park state, “Upon determining that data is compromised while verifying the root metadata, the target metadata, the snapshot metadata, and the timestamp metadata, the controller 140 may stop the updating process. For example, upon determining that the data obtained by decrypting the root signature using the root public key is not the same as the data of the hash value of the root public key as a verification result of the root metadata, the controller 140 may stop the updating process. When the updating process is stopped, the controller 140 may notify the server 200 about this. Upon determining that each of the root metadata rm, the timestamp metadata tsm, the snapshot metadata sm, and the target metadata tm is completely verified, the controller 140 may transmit an update data request signal to the server 200 (S160).”
Park teaches that an update is not performed until metadata has been corrected/verified. As previously stated, the correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. This pertains to the correction, which is receiving verified updated metadata.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the vehicle electronic control unit (ECU) updates of Park, because it allows for vehicles to be updated with the latest software, thereby fixing defects and improving the system.
Thus, the invention of Kadar modified by Hodge is further modified by the teachings of Lepp and Park in order to produce the claimed invention. 
Argument 2 - E. The proposed combination fails to arrive at determining an update for a model, algorithm, or threshold based on a correction to metadata previously output by the model, algorithm, or threshold.
Kadar in view of Hodge, Lepp, and Park fails to teach “determining, with the server,
based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a
threshold that was used by the first monitoring device to determine the respective metadata
based on the respective sensor data,” and “transmitting, with the server, the update to the
plurality of monitoring devices.” Particularly, as best understood, the Office acknowledges that
Kadar, Hodge, and Lepp fail to teach at these features and, instead, relies on the disclosures of
Park to arrive at these features (Office Action at pg. 6). However, even in view of Park, the
proposed combination fails to arrive at these features.
It should be understood that these features, in essence, require updating a model,
algorithm, or threshold based on a correction of a previous output of the model, algorithm, or
threshold. Particularly, claim 1 requires that metadata is determined by a monitoring device,
based on sensor data captured by a sensor thereof, using at least one of (i) a model, (ii) an
algorithm, and (iii) a threshold. Claim J at lines 4-5, 7-8, and 18-20. The metadata indicates
whether at least one predetermined condition of the vehicle has occurred. Id. at lines 6-7. An
update to the at least one of (i) the model, (ii) the algorithm, and (iii) the threshold is determined by the server based on a correction to the metadata received from a remote computing device. Id. at lines 14-16 and 18-20.
i. The updating process of Park is merely a method for distributing and
performing an update.
The Office states that “Once the metadata is verified, the updated is performed. The
software is the model. [...] The software is the algorithm.” Office Action at pg. 6-7. Thus, as best
understood, the Office considers the software of the ECU of the vehicle 1, which is updated by
the controller 140 in the updating process of Park, to be analogous to the “at least one of (i) a
model, (ii) an algorithm, and (iii) a threshold” in the claims. Id.
However, the updating process of Park is merely a method for distributing and
performing an update. Particularly, at step S160, once the metadata are completely verified, the controller 140 transmits an update data request signal to the server 200. Park at par. 0171. At step $170, upon receiving the update data request signal from the update system 100, the server 200 transmits update data to the update system 100. Id. at par. 0172. At step $180, the controller 140 updates at least one ECU of the vehicle 1 based on the acquired update data. Id. at par. 0174.
As best understood, the update data of Park might be considered analogous to the
“update” of the claims. However, Park clearly does not disclose any particular process for
determining the update data. Instead, the update data simply exists at the server 200 prior to
receiving the update data request signal from the controller 140. Even more clearly, Park does
not teach determining the update data based on a “correction” to any metadata previously
determined by the controller 140 of the update system 100 and/or by the ECU of the vehicle 1.
ii. Park fails to render it obvious to determine an update for a model, algorithm,
or threshold based on a correction to metadata previously output by the model,
algorithm, or threshold.
Even if Kadar is modified so that the monitoring device can perform the update process
disclosed in Park, the resulting combination is not one which the server determines an update for a model, algorithm, or threshold based on a correction to metadata previously output by the model, algorithm, or threshold. Particularly, as discussed above, the updating process of Park is merely a method for distributing and performing an update and Park clearly does not disclose any particular process for determining the update data. Thus, Park clearly fails to teach, suggest, or otherwise render it obvious to determine an update for a model, algorithm, or threshold (e.g., some aspect of the image recognition software of Hodges) based on a correction to metadata previously output by the model, algorithm, or threshold.
For at least the reasons stated above, Kadar in view of Hodge, Lepp, and Park does not
teach all of the limitations of claim 1 and, as a consequence, fails to arrive at the limitations of
claim 1. Therefore, Kadar, Hodge, Lepp, and Park cannot form the basis for a $103 rejection and
the rejection of claim 1 should be reversed.
	Examiner’s Response: Appellant argues that the combination of Kadar modified by Hodge, Lepp, and Park fails to teach “determining, with the server, based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a threshold that was used by the first monitoring device to determine the respective metadata based on the respective sensor data,” and “transmitting, with the server, the update to the plurality of monitoring devices.”
	The examiner respectfully disagrees.
In response to applicant's argument that the proposed combination fails to arrive at “determining, with the server, based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a threshold that was used by the first monitoring device to determine the respective metadata based on the respective sensor data,” and “transmitting, with the server, the update to the plurality of monitoring devices”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the claim limitations, “determining, with the server, based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a threshold that was used by the first monitoring device to determine the respective metadata based on the respective sensor data,” and “transmitting, with the server, the update to the plurality of monitoring devices,”
Kadar is relied upon to teach plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents.).
	Park is further relied upon to teach Park teaches determining, with the server, based on the correction, an update for at least one of 
(i) a model (Fig. 4, elements {S140, S150, S160, S170, S180}, par 168-174; Fig. 1, elements {100, 140}, par 37), 
The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140. Once the metadata is verified, the update is performed. The software is the model.
(ii) an algorithm (Fig. 4, elements {S140, S150, S160, S170, S180}, par 168-174; Fig. 1, elements {100, 140}, par 37), 
The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140. Once the metadata is verified, the update is performed. The software is the algorithm.
and (iii) a threshold that was used by the first monitoring device to determine the respective metadata; 
and transmitting, with the server, the update to the monitoring device (Fig. 4, elements {S170, S180}, par 172-174; Fig. 1, elements {100, 140}, par 37).  
The monitoring device is the update system 100, which comprises the controller 140.
Paragraphs 172-174 of Park state, “Upon receiving the update data request signal from the update system 100, the server 200 may transmit the update data to the update system 100 (S170). The controller 140 may acquire the update data from the server 200. The controller 140 may update at least one ECU of the vehicle 1 based on the acquired update data (S180). In addition, the controller 140 may update software of the controller 140 based on the acquired update data.”
The algorithm and the model are both equated to the software that is updated.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the vehicle electronic control unit (ECU) updates of Park, because it allows for vehicles to be updated with the latest software, thereby fixing defects and improving the system.
Thus, the invention of Kadar modified by Hodge and Lepp is further modified by the teachings of Park in order to produce the claimed invention. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAQIUL A CHOUDHURY/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        

Conferees:
/RANODHI SERRAO/Primary Examiner, Art Unit 2444  

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                              

{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.